Title: To Benjamin Franklin from John Ellis, 25 December 1773
From: Ellis, John
To: Franklin, Benjamin


Grays Inn Decr the 25th 1773
Mr. Ellis presents his respectful compliments to Dr. Franklin and begs he would return him the French Book upon Moco Coffee, as he intends to make some extracts from it. Dr. Fothergill being very desirous that the remarks upon Coffee should be speedily publishd. Hopes he will think of his kind promise of assisting therein, as it must speedily go to the press.
 
Addressed: To / Dr. Benjn. Franklin / at Mrs. Stevenson’s / in Craven Street / Strand
